Citation Nr: 0204599	
Decision Date: 05/16/02    Archive Date: 05/24/02

DOCKET NO.  99-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to financial assistance in acquiring specially 
adapted housing or to a special home adaptation grant.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1942 to May 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to specially adapted housing 
or a special home adaptation grant.  

In a June 2000 rating, the RO denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance.  The RO also continued a 40 percent evaluation 
for septic spondylitis with vertebral discitis.  In a May 
2001 rating, the RO denied entitlement to service connection 
for a bilateral ankle disorder and a bilateral knee disorder.  
The RO also determined that the rating schedule did not 
permit separate ratings for each extremity for service 
connected bilateral pes planus.  The veteran has not filed a 
notice of disagreement as to either of these rating 
decisions.  Thus, these issues are not before the Board for 
appellate consideration.  See 38 C.F.R. § 20.200 (2001). 

In a January 2002 written statement, the veteran withdrew his 
request for a hearing before a Member of the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities have not 
resulted in the loss or loss of use of both lower extremities 
so as to preclude locomotion, the loss or loss of use of one 
lower extremity together with residuals of organic disease or 
injury, or the loss or loss of use of one lower extremity 
together with the loss of use of one upper extremity, which 
so affect the functions of balance or propulsion as to 
preclude locomotion.

2.  The veteran is not blind and he does not have anatomical 
loss or loss of use of both hands.  


CONCLUSION OF LAW

The criteria for establishing entitlement to specially 
adapted housing or a special home adaptation grant are not 
met.  38 U.S.C.A. §§ 2101, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.809, 3.809(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000; codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  The VCAA 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has now issued 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records and statements from medical providers.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to specially adapted housing or a special home 
adaptation grant.  The discussions in the rating decision and 
statement of the case have informed the veteran of the 
information and evidence necessary to establish entitlement 
to the benefit sought, and of what evidence was of record.  
Additionally, the veteran was afforded a RO hearing in July 
2000.  The Board therefore finds that the notice requirements 
of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The veteran seeks entitlement to a certificate of eligibility 
for assistance in acquiring specially adapted housing and/or 
a special home adaptation grant.  Applicable regulations 
provide that specially adapted housing is available to a 
veteran who has a permanent and total service-connected 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
(3) the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  
The phrase "preclude locomotion" is defined as the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the veteran may qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The assistance 
referred to in this section will not be available to any 
veteran more than once.  See 38 C.F.R. § 3.809.

Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 70 percent disabling; bilateral pes 
planus, rated 30 percent; and residual scars from a bilateral 
inguinal herniorrhaphy, rated noncompensable.  The veteran 
has also been found to be entitled to benefits under 
38 U.S.C.A. § 1151 for septic spondylitis with vertebral 
discitis, rated 40 percent disabling.  He has been in receipt 
of individual unemployability benefits since April 1994.  

The record reflects that in January 1997, the veteran 
developed vertebral discitis/spondylitis, secondary to an 
infection with nutritionally deficient streptococcus 
following a dental extraction at a VA medical facility.  A 
January 1997 discharge instruction sheet from Providence 
Hospital indicates the veteran had a back or neck injury and 
was instructed to use a walker to walk.  A January 1998 VA 
clinical record indicates that the veteran was having 
difficulty getting around because of a recent cerebellar 
hemorrhage.  He had to hold onto things in order to walk 
around his house and fell frequently, although he was able to 
catch himself because he had learned to hold onto things 
while walking.  Treatment records dated from 1997 to 1998 
also reflect treatment for organic heart disease with atrial 
fibrillation, sleep apnea, renal insufficiency, abdominal 
aortic aneurysm, cholecystectomy, gastric stapling, chronic 
obstructive pulmonary disease, hypertension, and left 
cerebellar infarct with left dysmetria and left gait 
disturbance.

On VA examination of the feet dated in September 1998, it was 
noted that the veteran was in a wheelchair.  Standing was 
described as rather poor.  The veteran was able to rise on 
the toes and heels briefly.  Motion of the foot and ankle 
allowed dorsiflexion to 20/20, plantar flexion to 40/40, 
inversion to 25/20, and eversion to 20/20.  There was some 
mild pain in the feet with these movements.  Both ankles had 
mild generalized tenderness and mild swelling.  Both feet had 
pes planus, worse on the left.  There was tenderness at the 
arch and midfoot bilaterally.  There were no bothersome 
calluses, but there was associated valgus of the heel.  The 
examiner noted the veteran had a history of back pain since 
the military, which had progressed to arthritis and 
degeneration.  It was noted the veteran continued to have 
rather severe pain diagnosed as chronic muscular strain 
superimposed on degenerative stiffness plus some residual 
pain and deformity from a bone infection.  The examiner noted 
a diagnosis of chronic pain in both feet, mostly in the arch 
and midfoot, diagnosed as chronic muscular strain 
superimposed on pes planus deformity.  The examiner noted the 
back and foot symptoms were probably more bothersome because 
of chronic tension and/or depression.  

On VA spine examination in January 1999, it was noted that 
the veteran was able to walk up to 30 feet at his home.  He 
reported using a cane, walker, and wheelchair.  Standing and 
brief walking were limited by pain in the back, ankle, and 
foot.  The examiner noted that the symptoms that caused the 
veteran to feel that he needed a wheelchair were worsened by 
chronic tension and/or depression.  The examiner opined that 
60 percent of the veteran's need for a wheelchair represented 
the basic orthopedic problems of the spine and 40 percent 
represented a worsening of his symptoms due to chronic 
tension or depression.  

In a July 1999 rating action, the RO granted entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for septic 
spondylitis with vertebral discitis, evaluated as 40 percent 
disabling.  

On VA neurological examination in September 1999, it was 
noted that a stroke in September 1998 affected the veteran's 
balance and he had been, for the most part, wheelchair bound 
since that time.  It was also noted that the veteran used a 
wheelchair prior to that time because of pain with standing 
and walking.  The examiner noted that standing could be 
performed without assistance but it produced excruciating 
pain in the ankle, foot, hip, and knee.  The veteran stated 
that the pain was related to osteoarthritis.  Impressions of 
status post spondylitis and discitis in the lumbar spine with 
chronic low back pain; osteoarthritis with severe ankle, knee 
and hip pain; and status post stroke with gait disturbance 
and balance loss with severe fall risk were noted.  

On VA spine examination in September 1999, the veteran 
complained of pain in his low back on a daily basis and 
numbness in his feet on a continuous basis.  The examiner 
noted that the veteran was very unstable on his feet and had 
to support himself continuously, and opined that the veteran 
was in need of a wheelchair not only for his back symptoms, 
but also for generalized deterioration in his lower 
extremities.  The examiner also noted the veteran was at a 
high risk for falls directly related to his spondylitis and 
discitis in the lumbar spine with chronic low back pain as 
well as osteoarthritis of the ankles, knees, and hips and his 
stroke status.  

A July 2000 statement from Carol Sprague, M. D., a VA staff 
physician, indicates that the veteran was suffering from 
severe obstructive sleep apnea that required a tracheostomy 
placement in the past and continuous oxygen at night.  Dr. 
Sprague stated that the veteran also had a history of severe 
back pain, osteomyelitis, and obesity that had required 
surgical intervention and prevented the veteran from 
ambulating without the use of a wheelchair.  She noted that 
the veteran received ongoing treatment for PTSD and 
depression.  She opined that his disabilities required 
multiple medications and an environment that allowed for 
adequate care for his diseases, such as space for equipment 
and increased door widths to allow him to ambulate with a 
wheelchair.  She stated that some remodeling of his home 
environment would be helpful in improving his quality of 
life.  

A July 2000 statement indicates that the veteran had been a 
resident at the Newberg Care Home for respite care since 
March 2000.  His medical diagnoses were noted as including 
congestive heart failure, atrial fibrillation, chronic 
bronchitis, chronic renal insufficiency, hypertension, sleep 
apnea, abdominal aortic aneurysm, degenerative joint disease 
with gout, recurrent urinary tract infection, and chronic 
back pain secondary to spondylitis and vertebral discitis.  
It was noted that the veteran was able to propel himself in a 
wheelchair, but required assistance with bathing, hygiene, 
and meals.  It was noted that he did not walk and was able to 
take only a few steps.  

At his July 2000 RO hearing, the veteran testified that the 
rooms in his home were too small for him to navigate his 
wheelchair.  He also stated that he did not have room for his 
exercise equipment in his home.  He testified he was unable 
to walk any distance, but could transfer himself from his 
wheelchair to the bed or to another chair.  He reported a 
recent fall in his home when he tripped on a rug.  The 
veteran stated that his feet and ankles would not hold up his 
weight and he was extremely awkward.  He also reported 
constant pain in his back.  The veteran's spouse testified 
that his feet definitely disabled him.  The veteran testified 
that his feet were the primary reason he was confined to a 
wheelchair.  

In an addendum to his September 1999 VA spine examination 
report, the examiner noted that the veteran was unable to 
ambulate without a wheelchair due primarily to organic heart 
disease, stroke with imbalance problems, chronic pain from 
discitis, and obesity.  The veteran's functional losses in 
terms of acts of balance and propulsion were noted as 
primarily due to the loss of balance secondary to a stroke, 
obesity, chronic pain, and heart disease.  It was noted that 
x-rays of the pelvis were negative, but there were some mild 
degenerative changes in the right knee with some 
chondrocalcinosis.  The tibial talar joints of the ankles 
were unremarkable on x-ray.  The examiner opined that the 
veteran's pes planus would not be the primary causative agent 
of his minimal degenerative joint disease noted on x-ray.  
Following a thorough review of the evidence of record, the 
Board concludes that entitlement to specially adapted housing 
or to a special home adaptation grant is not shown.  Despite 
the veteran's testimony that his feet are the primary reason 
for his confinement to a wheelchair, the medical evidence 
demonstrates that he is confined to a wheelchair primarily 
due to disabilities other than his service-connected 
bilateral pes planus.  For example, a January 1998 VA 
clinical record notes that the veteran was having difficulty 
getting around because of a recent cerebellar hemorrhage.  A 
September 1999 VA neurological examination revealed 
impressions of status post spondylitis and discitis in the 
lumbar spine with chronic low back pain, osteoarthritis with 
severe ankle, knee, and hip pain, and status post stroke with 
gait disturbance and balance lost with severe fall risks.  

Those findings are consistent with a September 1999 VA spine 
examination report in which the examiner noted that the 
veteran was at a high risk for falls directly related to his 
spondylitis and discitis in the lumbar spine with chronic low 
back pain as well as osteoarthritis of the ankles, knees, and 
hips, and stroke status.  The July 2000 statement from Dr. 
Sprague indicates that the veteran's severe back pain, 
osteomyelitis, and obesity prevented him from ambulating 
without the use of a wheelchair.  The July 2000 statement 
from the Newberg Care Home notes numerous disabilities 
suffered by the veteran, but does not include bilateral pes 
planus.  Finally, the September 2000 addendum to the 
September 1999 VA spine examination indicates that the 
veteran was unable to ambulate without a wheelchair due 
primarily to organic heart disease, stroke with imbalance 
problems, chronic pain from discitis, and obesity.  The 
examiner also noted that the veteran's functional loss in 
terms of acts of balance and propulsion was primarily due to 
the loss of balance secondary to a stroke, obesity, chronic 
pain, and heart disease.  

The Board recognizes that the veteran has been awarded 
benefits under 38 U.S.C.A. § 1151 for septic spondylitis with 
vertebral discitis, rated 40 percent disabling.  The Board 
also acknowledges that the United States Court of Appeals for 
Veterans Claims (Court) recently held 38 C.F.R. § 3.809 
invalid to the extent that it is interpreted to exclude 
section-1151 beneficiaries by requiring that a listed 
disability be incurred or aggravated as a result of active 
military service.  The Court also invalidated a General 
Counsel opinion (VAOPGCPREC 24-97) which barred a section-
1151 beneficiary from eligibility for entitlement to 
specially adapted housing or a special home adaptation grant.  
See Kilpatrick v. Principi, No. 98-2247 (February 8, 2002).  
However, the Board is compelled to conclude that the 
veteran's septic spondylitis with vertebral discitis and 
bilateral pes planus in and of themselves do not result in 
loss or loss of use of both lower extremities so as to 
preclude locomotion.  As was previously noted, the veteran 
also suffers from osteoarthritis with severe ankle, knee and 
hip pain as well as obesity, organic heart disease, and 
residuals of a stroke with gait disturbance and balance loss 
with severe risk of falls, all of which have found by VA 
examiners to be causes of the veteran's inability to ambulate 
and functional loss in terms of balance and propulsion.  
Organic heart disease, stroke with imbalance problems, 
osteoarthritis of the ankles, knees, and hips, and obesity 
are not service-connected disabilities and their effects may 
not be considered in determining eligibility for specially 
adapted housing or for a special home adaptation grant.

Although the veteran's service-connected septic spondylitis 
and bilateral pes planus are shown to cause chronic pain and 
impact on his mobility, the medical evidence does not 
demonstrate that these disabilities, of themselves, have 
resulted in the loss or loss of use of both lower extremities 
so as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheel chair; or the loss of use of one 
lower extremity together with service-connected residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  A January 
1999 VA examination of the spine revealed that the veteran 
was able to walk up to 30 feet at home.  Similarly, a 
September 1999 VA examination noted that the veteran was able 
to stand without assistance.  The September 2000 VA addendum 
opinion indicates that the veteran's pes planus would not be 
the primary causative agent of his minimal degenerative joint 
disease on x-ray.  Finally, the medical evidence does not 
demonstrate that the veteran suffers from service-connected 
blindness in both eyes or the anatomical loss or loss of use 
of both hands.  

In summary, the veteran's organic heart disease, stroke with 
imbalance problems, osteoarthritis, and obesity have been 
determined by treating and examining physicians to be the 
primary causes of his inability to ambulate without a 
wheelchair and of his functional loss in terms of balance and 
propulsion.  Furthermore, the veteran's service-connected 
disabilities and septic spondylitis with vertebral discitis 
have not been shown to result in loss or loss of use of both 
lower extremities, blindness, loss or loss of use of one 
lower extremity together with organic disease or injury, or 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity, which so affect 
the functions of balance or propulsion to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Thus, entitlement to specially adapted housing is not 
established.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  
Similarly, because the veteran is not blind and does not have 
anatomical loss or loss of use of both hands, entitlement to 
a special home adaptation grant is not established.  
38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809(a).  

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is in applicable where, as 
here, the preponderance of the evidence is against the claim 
of entitlement to specially adapted housing or a special home 
adaptation grant.  Gilbert v. Derwinski, 1 Vet. App. at 53.  


ORDER

Entitlement to financial assistance in acquiring specially 
adapted housing or to a special home adaptation grant is 
denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

